Title: From George Washington to Colonel Stephen Moylan, 24 July 1777
From: Washington, George
To: Moylan, Stephen



Sir
Camp at Ramapaugh [N.J.] July 24th [1777]

The Enemy’s Fleet having left the Hook and gone to Sea, I am to request, that you will immediately repair with your Regiment to the City of Philadelphia and put yourself under the direction of the Commanding Officer there—You will not lose a Moments Time, and will order your Baggage to follow under a proper Guard. I am Sir Yr Humble servant

Go: Washington

